Hall v LSREF4 Lighthouse Corporate Acquisitions, LLC (2018 NY Slip Op 07611)





Hall v LSREF4 Lighthouse Corporate Acquisitions, LLC


2018 NY Slip Op 07611


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1183 CA 17-01810

[*1]KENNETH O. HALL, PLAINTIFF-RESPONDENT,
vLSREF4 LIGHTHOUSE CORPORATE ACQUISITIONS, LLC, LIGHTHOUSE MANAGEMENT SERVICES, LLC, HOME PROPERTIES, L.P., AND HOME PROPERTIES, INC., DEFENDANTS-APPELLANTS. 


LITTLER MENDELSON, P.C., FAIRPORT (MARGARET A. CLEMENS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (HAROLD A. KURLAND OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered August 17, 2017. The order and judgment, inter alia, directed defendants to pay plaintiff's legal fees. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 21, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court